Exhibit 23.2 Schwartz Levitsky Feldman llp CHARTERED ACCOUNTANTS LICENSED PUBLIC ACCOUNTANTS TORONTO * MONTREAL CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in this Registration Statement on Form S-1/A-1 of our report dated April 16, 2012 relating to the consolidated financial statements of Kallo Inc. appearing in the Company’s Annual Report on Form 10-K for the year ended December 31, 2011. SCHWARTZ LEVITSKY FELDMAN llp Toronto, Ontario Chartered Accountants February 11, 2013 Licensed Public Accountants 2300 Yonge Street, Suite 1500 Toronto, Ontario M4P 1E4 Tel: Fax:
